DETAILED ACTION
Status of Claims 
Claims 1-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Abstract 							-Receipt Date 05/05/2022
Application Data Sheet 						-Receipt Date 05/05/2022
Claims 								-Receipt Date 05/05/2022
Drawings-only black and white line drawings			-Receipt Date 05/05/2022
Specification							-Receipt Date 05/05/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledge made is made of applicant’s claim of priority to US 16/417,500.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022, 05/17/2022, and 06/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because the Specification should include patent numbers for
applications (see [0001]) that have issued since the filing date of the Specification.

Drawings
The drawings are objected to because Figs. 1-10 are not in black and white and of sufficient quality, see 37 CFR 1.84(a) and (L).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests the follow process for making the drawings black and white:
1. Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2. Click “File” and then click “Print”;
3. Select “Adobe PDF” as the printer. If not available, “Microsoft Print to PDF” may also work, though this has not been tested. If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4. Uncheck “Print in grayscale (black and white)”;
5. Uncheck “Save ink/toner”;
6. Click “Advanced”;
7. Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list. The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8. Click “OK” and then click “Print”. The resulting PDF should comprise only black and white drawings. Please review the final drawings for potential unintended consequences of this process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. 11,340,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the referenced claims in US 11,340,904 fall within the scope of the referenced claims in the instant application. 
The limitations of claims 1-7, 10, 13-17, and 20 of the instant application are taught by claim 1 of US 11,340,904.
The limitations of claims 8 and 18 of the instant application are further taught by claim 5 of US 11,340,904.
The limitations of claim 9 of the instant application are further taught by claim 6 of US 11,340,904.
The limitations of claim 11 of the instant application are further taught by claim 2 of US 11,340,904.
The limitations of claims 12 and 19 of the instant application are further taught by claim 3 of US 11,340,904.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the list” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the elements” in line 2, however, it is unclear whether this refers to the “elements” introduced in claim 1 line 3 or the “plurality of elements” claim 1 line 5.
Claim 3 recites “the elements” in line 2, however, it is unclear whether this refers to the “elements” introduced in claim 1 line 3 or the “plurality of elements” claim 1 line 5.
Claim 4 recites “the vector processor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the elements” in line 2 and lines 3-4, however, it is unclear whether this refers to the “elements” introduced in claim 1 line 3 or the “plurality of elements” claim 1 line 5.
Claim 7 recites “the position corresponding to the count” in lines 4 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the elements” in line 9, however, it is unclear whether this refers to the “elements” introduced in claim 1 line 3, the “plurality of elements” claim 1 line 5, or the “elements of a second…” in claim 9 line 3.
Claim 11 recites “the output from the vector index register”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the elements loaded from the operand vector register”, however, it is unclear whether this refers to the “list of elements” introduced or the “plurality of elements” claim 13.
Dependent claims 2-12 and 15-18 are rejected based on their dependence from rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 ,8-9, 12-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moyer (US 7,962,718).
Regarding claim 1, Moyer teaches:
1. A processor (Fig. 1, 14), comprising: 
an arithmetic logic unit (Fig. 1, 32); 
an operand vector register configured to store elements (Fig. 13, R112 stores a plurality of elements); and 
a vector index register configured to store a plurality of indices identifying respectively a plurality of elements from the list stored in the operand vector register (col 12 line 61-col 13 line 12: the temporary register holding index values from register 115 is a vector index register, where the index values identify a plurality of elements stored in R112); 
wherein during a vector operation, the processor is configured to generate an output vector using an input vector and the arithmetic logic unit, the input vector having the plurality of elements identified by the vector index register (col 12 line 61-col 13 line 12: during the vector permute instruction, see Fig. 13 instruction #14, values are selected from R112 and R113 and stored in R115, the values stored in R115 as a result of the permute instruction is an output vector which uses the input vector stored in R112, which includes the elements identified by the index values, to generate the values stored in R115; col 5 lines 51-56: the execution unit is also used to generate the output vector since the execution unit executes the vector permute instruction).

	Regarding claim 2, Moyer teaches: 
2. The processor of claim 1, wherein the vector operation includes a compress operation to store a subset of the elements loaded from the operand vector register into a first output vector register (col 12 line 61-col 13 line 12: the vector permute instruction stores the elements loaded from R112 into R115, i.e. a first output vector register, and the vector permute instruction is a compress operation since it only stores some of the elements from R112, i.e. a compressed version of R112, into R115).

	Regarding claim 3, Moyer teaches: 
3. The processor of claim 2, wherein the processor is further configured to perform an expand operation configured to store the subset of the elements from the first output vector register into a second output vector register (col 13 lines 36-53: the logical OR operation stores elements from R115 into R114, this is an expand operation since elements from R115 are stored/expanded into R114).

	Regarding claim 8, Moyer teaches: 
8. The processor of claim 3, wherein the expand operation is further configured to store a scalar into the second output vector register at positions of the second output vector register not identified by the vector index register (col 13 lines 17-18: a value of 0 is stored for out-of-range values at positions not identified by the vector index value, the value of 0 is then stored into R114 during the OR/expand operation, see R114 for instruction #15 in Fig. 13 storing 0 in the 6th and 8th positions).

	Regarding claim 9, Moyer teaches:
9. The processor of claim 3, wherein the compress operation is a first compress operation, and a vector load-store unit (col 3 lines 54-60: control unit 28 is a vector load-store unit since it controls execution unit 32 for executing vector permute instructions, see col 5 lines 51-56, and since it controls load/store unit 38) is configured to: 
iterate a second compress operation over elements of a second loaded operand vector according to loaded positions stored in a second vector index register (col 10 lines 30-45: a second permute instruction is performed/iterated in instruction #5 of Fig. 12 on elements of R113, i.e. a second loaded operand vector, according to positions stored in a temporary register, i.e. a second vector index register, holding index values from R114); 
store the elements of the second loaded operand vector into the second output vector register that correspond to the loaded positions stored in the second vector index register (col 10 lines 30-40: the elements of R113 that correspond to the index values are stored into R114, i.e. the second output vector register); and 
perform one or more vector operations using the elements from the first output vector register and the second output vector register (the OR operation performed at instruction #20 of Fig. 13 is performed using the elements from R114 and elements from R115 stored in R114).

	Regarding claim 12, Moyer teaches:
12. The processor of claim 1, comprising a plurality of vector index registers that includes the vector index register (Fig. 12 R114 in instruction #2, R115 in instruction #11, and the temporary registers that hold the index values, see col 10 lines 40-45 and col 13 lines 3-7, are a plurality of vector index registers).

	Regarding claim 13, Moyer teaches:
13. A method, comprising: 
storing, in an operand vector register in a vector processor (Fig. 1, 14), a list of elements (Fig. 13, R112 stores a plurality of elements); 
storing, in a vector index register in the vector processor, a plurality of indices identifying respectively a plurality of elements from the list stored in the operand vector register (col 12 line 61-col 13 line 12: the temporary register holding index values from register 115 is a vector index register, where the index values identify a plurality of elements stored in R112); and 
generating, during a vector operation, an output vector using an input vector and an arithmetic logic unit, the input vector having the plurality of elements identified by the vector index register (col 12 line 61-col 13 line 12: during the vector permute instruction, see Fig. 13 instruction #14, values are selected from R112 and R113 and stored in R115, the values stored in R115 as a result of the permute instruction is an output vector which uses the input vector stored in R112, which includes the elements identified by the index values, to generate the values stored in R115; col 5 lines 51-56: the execution unit is also used to generate the output vector since the execution unit executes the vector permute instruction).

	Regarding claim 14, Moyer teaches:
14. The method of claim 13, further comprising performing, as part of the vector operation, a compress operation to store a subset of the elements loaded from the operand vector register into a first output vector register (col 12 line 61-col 13 line 12: the vector permute instruction stores the elements loaded from R112 into R115, i.e. a first output vector register, and the vector permute instruction is a compress operation since it only stores some of the elements from R112, i.e. a compressed version of R112, into R115).

	Regarding claim 15, Moyer teaches:
15. The method of claim 14, further comprising performing an expand operation configured to store the subset of the elements from the first output vector register into a second output vector register (col 13 lines 36-53: the logical OR operation stores elements from R115 into R114, this is an expand operation since elements from R115 are stored/expanded into R114).

	Regarding claim 18, Moyer teaches:
18. The method of claim 15, wherein the expand operation is further configured to store a scalar into the second output vector register at positions of the second output vector register not identified by the vector index register (col 13 lines 17-18: a value of 0 is stored for out-of-range values at positions not identified by the vector index value, the value of 0 is then stored into R114 during the OR/expand operation, see R114 for instruction #15 in Fig. 13 storing 0 in the 6th and 8th positions).

	Regarding claim 19, Moyer teaches:
19. The method of claim 13, wherein a plurality of vector index registers includes the vector index register (Fig. 12 R114 in instruction #2, R115 in instruction #11, and the temporary registers that hold the index values, see col 10 lines 40-45 and col 13 lines 3-7, are a plurality of vector index registers).

	Regarding claim 20, Moyer teaches:
20. A system (Fig. 1, 10), comprising: 
a processor (Fig. 1, 14); 
an arithmetic logic unit (Fig. 1, 32); 
an operand vector register configured to store elements (Fig. 13, R112 stores a plurality of elements); and 
a vector index register configured to store a plurality of indices identifying respectively a plurality of elements from the list stored in the operand vector register (col 12 line 61-col 13 line 12: the temporary register holding index values from register 115 is a vector index register, where the index values identify a plurality of elements stored in R112); 
wherein during a first vector operation, the processor is configured to generate an output vector using an input vector and the arithmetic logic unit, the input vector having the plurality of elements identified by the vector index register (col 12 line 61-col 13 line 12: during the vector permute instruction, see Fig. 13 instruction #14, values are selected from R112 and R113 and stored in R115, the values stored in R115 as a result of the permute instruction is an output vector which uses the input vector stored in R112, which includes the elements identified by the index values, to generate the values stored in R115; col 5 lines 51-56: the execution unit is also used to generate the output vector since the execution unit executes the vector permute instruction); 
wherein the processor is configured to perform, as part of the first vector operation, a compress operation to store a subset of the elements loaded from the operand vector register into a first output vector register (col 12 line 61-col 13 line 12: the vector permute instruction stores the elements loaded from R112 into R115, i.e. a first output vector register, and the vector permute instruction is a compress operation since it only stores some of the elements from R112, i.e. a compressed version of R112, into R115); and 
wherein the processor is further configured to perform an expand operation configured to store the subset of elements from the first output vector register into a second output vector register (col 13 lines 36-53: the logical OR operation stores elements from R115 into R114, this is an expand operation since elements from R115 are stored/expanded into R114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moyer (US 7,962,718) in view of Hall (US 5,226,171) and Buchty (US 2004/0153623).
	Regarding claim 10, Moyer teaches:
10. The processor of claim 1,
	Moyer does not teach:
a counter configured to output a count representative of an identification of an incremental position of the vector operation; and 
a multiplexer configured to receive, as a first input, the identification and, as a second input, an index selected according to the identification from the vector index register and configured to provide an output according to a mode value.
	However, Hall teaches:
a counter (col 6 lines 43-47: index counter 92) configured to output a count representative of an identification of an incremental position of a vector operation (col 7 lines 3-10: the counter is set to a starting index and is auto-incremented to provide successive addresses for vector registers during operation of the arithmetic unit, i.e. the count is representative of an identification of an incremental position of a vector operation); and 
to receive, as a first input, the identification and, as a second input, an index selected from a vector index register (col 7 lines 53-57: the vector registers are addressed either from an incremented address from the counter or by a memory address register/vector index register).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the execution unit of Moyer to use a counter to access successive locations in its vector registers as taught by Hall. In this combination, Moyer will use a counter to access successive locations in the vector index registers and in the input vector registers (i.e. R112/R113 in Figs. 12 and 13) such that the input vector registers are addressed either directly using the counter or indirectly using index values selected by the counter. One of ordinary skill in the art would have been motivated to make this modification because using a counter is a known technique on the known device of a computer processor for generating values and would yield the predictable result of reducing hardware costs, for example, by freeing up registers that would otherwise be used to hold index values when the counter may be used instead to access a vector register.
Further, Buchty teaches selecting between addressing modes using multiplexers (Abstract). In
particular, Buchty teaches:
	a multiplexer ([0031]: multiplexer 612) configured to receive a first input and a second input, an configured to provide an output according to a mode value ([0031]: multiplexer 612 receives mode select signal 616 as a selecting input to select one of the two inputs to use as an index).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the execution unit of Moyer in view of Hall to use the multiplexer of Buchty for selecting between its counter and vector index registers for accessing an input vector based on a mode value. One of ordinary skill in the art would have been motivated to make this modification
because multiplexing is a known technique on the known device of a computer processor for selecting
between inputs and would yield the predictable result of efficiently implementing selection logic.

	Regarding claim 11, Moyer in view of Hall and Buchty teaches:
11. The processor of claim 10, wherein the multiplexer is configured to receive, as a selection input, the mode value, the mode value being a value for selection of the count or a value for selection of the output from the vector index register (Buchty [0031]: the multiplexer receives a mode select signal as a selection input and, in the combination, the multiplexer selects the counter or the output of the vector index register based on the mode select signal).

Prior Art Considerations
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims:
for each index of a vector index register, adding the index to an effective address for accessing a corresponding position in an operand vector register, as required by claims 4-5 and 16-17. While the prior art was found to teach adding index values to an address for accessing elements in memory (see US 2016/0179526, Abstract), the prior art was not found to teach and/or fairly suggest adding index values to an address for accessing elements in a register.
iterating incremental positions of an expand operation over elements from a first output vector register according to positions identified by a vector index register, where the expand operation stores elements from the first vector register to a second vector register and a compress operation stores elements from an operand vector register to into the first vector register, as required by claims 6-7. Hall (US 5,226,171) was found to be the closest prior art of record for this limitation. While Hall teaches a counter that increments over elements of a vector register during operation of an arithmetic unit (see col 7 lines 3-10), Hall does not teach and/or fairly suggest iterating positions of an expand operation over elements of a first output vector register according to positions identified by an index vector register.
While no prior art reject has been given for claims 4-7, these claims are rejected under 35 USC 112(b) and are thus not allowable at the current point. 
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183